Citation Nr: 1025579	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-39 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected disability.  

3.  Entitlement to an initial rating in excess of 10 percent for 
a bilateral foot disability.  

4.  Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left ankle.  

5.  Entitlement to an initial rating in excess of 30 percent for 
arthritis of the right ankle.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from January 1978 to December 
1992.

This matter is on appeal from August 2005 and September 2007 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned in February 2008.  A 
transcript of the hearing is of record.

In a July 2003 rating decision, the RO denied the Veteran's claim 
of entitlement to service connection for right knee disability.  
The Veteran was informed of the RO's decision on July 10, 2003.  
There was no timely appeal.   As such, the Veteran would 
typically be required to submit new and material evidence to 
reopen this claim.  See 38 C.F.R. § 3.156(a)(2009).  However, 
since the issuance of the July 2003 rating action, the Veteran's 
service treatment records have been located and associated with 
the claims file.  Those records include findings that the Veteran 
was evaluated in-service for knee complaints.  In such an 
instance, where VA receives relevant official service department 
records that existed and had not been associated with the claims 
file when VA first decided the claim, VA will reconsider the 
claim, notwithstanding the requirement of new and material 
evidence.  See 38 C.F.R. § 3.156(c).  Therefore, the Board will 
proceed with the instant claim as one for direct service 
connection, as opposed to a petition to reopen a previously 
denied claim for service connection for right knee disability.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  A bilateral knee disorder is related to the Veteran's 
service-connected ankle and foot disorders.  

2.  In April 2010, prior to the promulgation of a decision in the 
current appeal, the Veteran asked that his claims for entitlement 
to initial ratings in excess of 10 percent for a bilateral foot 
disability, in excess of 10 percent for arthritis of the left 
ankle, and in excess of 30 percent for arthritis of the right 
ankle be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder, to include as secondary to a service-connected 
disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

2.  The criteria for service connection for a left knee disorder, 
to include as secondary to a service-connected disability, have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

3.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for an initial rating excess of 10 percent for a 
bilateral foot disability have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

4.   The criteria for the withdrawal of the Substantive Appeal in 
the claim for an initial rating in excess of 10 percent for 
arthritis of the left ankle have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

5.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for an initial rating in excess of 30 percent for 
arthritis of the right ankle have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is either granting in full the benefit sought on appeal or 
the Veteran has requested that the claims be withdrawn.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Entitlement to Service Connection for a Bilateral Knee Disorder

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
	
	In addition to the regulations cited above, under section 
3.310(a) of VA regulations, service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

	The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.
	
The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim. 
	
	
	
	In this case, the weight of the competent evidence indicates that 
the Veteran's bilateral knee disorder is attributable to his 
service-connected foot and ankle disabilities.  Specifically, 
service treatment records show that the Veteran was seen in April 
1986 for complaints of bilateral knee pain, and that he underwent 
approximately one month of physical therapy.  Next, in a February 
2008 orthopedic surgery consultation, an orthopedic specialist 
reviewed the Veteran's active duty health history, including 
complaints of bilateral knee pain in April 1986.  After this 
review, the specialist diagnosed degenerative joint disease in 
the right and left knee secondary to his ankle injuries.  
	
	That same month, a podiatric surgeon submitted a statement 
reflecting the Veteran's complaints of foot pain that began in 
1978 and has now developed pain in his knees ankles and hips as a 
result of his foot symptomatology.  Although he did not provide a 
rationale, the podiatric surgeon stated that it was a 50 percent 
probability or greater that the Veteran's bilateral knee 
condition was related to his bilateral foot and ankle condition.  
	
	The Board recognizes that the evidence also includes an opinion 
by a VA examiner in April 2007.  Of note, multiple views of both 
knees indicated no evidence of significant degenerative change 
and adjacent soft tissue structures were within normal limits.  
Nevertheless, the examiner diagnosed arthralgia in both knees.  
However, he stated that this arthralgia was "likely caused by or 
a result of weight gain, not military activities."  
	
	While the April 2007 VA examiner's opinion is of some probative 
value, and was based on a review of the Veteran's claims file, 
the weight of this opinion at best only places the issue in 
equipoise when weighed against the opinions from February 2008.  
Notably, while it is unclear that the February 2008 opinions were 
based on a review of the entire claims file, the Board may not 
discount opinions that are based on the Veteran's own statements 
unless it is established that such statements are not credible.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  
	
	While further medical inquiry could be undertaken with a view 
towards additional development of the claim, under the "benefit-
of-the-doubt" rule, where an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter exists, the Veteran shall prevail 
upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In 
this case, the weight of the evidence places the issue is at 
least in equipoise, and the claim should be granted.  

Entitlement to Increased Ratings for Ankle and Foot Disabilities

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2009).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2009).

Here, in April 2010, the Veteran submitted a statement requesting 
that his claims for entitlement to initial ratings in excess of 
10 percent for a bilateral foot disability, in excess of 10 
percent for arthritis of the left ankle, and in excess of 30 
percent for arthritis of the right ankle be withdrawn.  

In view of the Veteran's expressed desire, the Board concludes 
that further action with regard to these claims is not 
appropriate.  The Board no longer has jurisdiction over the 
withdrawn issues and, as such, must dismiss the appeal of these 
claims


ORDER

Service connection for a right knee disorder, to include as 
secondary to a service-connected disability is granted.  

Service connection for a left knee disorder, to include as 
secondary to a service-connected disability is granted.  

The issue of entitlement to an initial rating in excess of 10 
percent for a bilateral foot disability is dismissed without 
prejudice.  

The issue of entitlement to an initial rating in excess of 10 
percent for arthritis of the left ankle is dismissed without 
prejudice.  

The issue of entitlement to an initial rating in excess of 30 
percent for arthritis of the right ankle is dismissed without 
prejudice.   





______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


